ON APPLICATION FOR REHEARING
PER CURIAM.
It has been directed to the attention of the Court by counsel for appellant as well as counsel for appellees that there had been a stipulation between the parties that the sum of $488.00 for medical expenses was paid for account of plaintiff by defendant, The American Insurance Company of Newark, New Jersey, and that counsel for plaintiff had agreed that credit would be given for said amount when final judgment was rendered herein; the record does not disclose the stipulation referred to by counsel but since the plaintiff and appellant herein admit reception of the money and state they agreed to give credit therefor, the judgment rendered herein by the Court on the 2nd day of March, 1964, should be reduced by the sum of $488.00, and accordingly, the said decree is so modified.
The applications for rehearing filed herein on behalf of The American Insurance Company of Newark, New Jersey, and James L. Rike, defendants and appellees are denied.
Original decree modified rehearing denied.